DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed 05/03/2021 is acknowledged. Claims 1, 11 and 12 are amended; claims 4-10 are newly canceled. Claims 1, 11 and 12 are under examination.

Effective Filing Date
Applicant’s claim for foreign priority is noted (see p. 3 of the ADS). The translation filed 05/03/2021 of the certified copy of the foreign priority application is acknowledged.  Therefore, the effective filing date of the instant application is 04/21/2016.

Sequence Rules
This application complies with the sequence rules (37 CFR § 1.821). 

Rejections Withdrawn
Note: Any previous rejections over claims 4-10 are hereby withdrawn in response to Applicant’s cancelation of those claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1, 11 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in response to Applicant’s amendment. Specifically, claim 1 has been amended to recite the particular sequences, thus the metes and bounds of the subject matter of the claims are clear.

Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The rejection of claims 1 and 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn in response to Applicant’s amendment of the claims to recite the amino acid sequences 4-10, which were indicated as enabled.


Claim Rejections - 35 USC § 112(a) – Written Description
The rejection of claims 1 and 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment of the claims to recite the amino acid sequences 4-10, which are described in the instant specification.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 11 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (J. Med. Chem. 2016, 59, 10198-10208; published 10/31/2016) is withdrawn in response to Applicant’s perfection of foreign priority. The effective filing date of the instant application is 04/21/2016, which predates the publication of the reference by Wang et al.

The rejection of claim 1 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (British Journal of Pharmacology (04/21/2016) 173 1864-1880—of record) is withdrawn in at least in response to Applicant’s submission of a declaration under 37 CFR 1.130(a). The declaration under 37 CFR 1.130(a) filed on 05/03/2021 is sufficient to overcome the rejection based on 35 USC 102(a)(1) because it persuasively argues that the co-authors listed in paragraph 6 of the declaration were not part of the inventive entity. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Xiongying Tu on 06/30/2021.
The application has been amended as follows: 

1. A multi-target polypeptide of opioid and neuropeptide FF receptors, consisting of a sequence selected from the group consisting of:
Tyr-D-Ala-Gly-Phe-Gly-Pro-Gln-Arg-Phe-NH2 (SEQ ID NO:4),
Tyr-D-Ala-Gly-Phe-Leu-Pro-Gln-Arg-Phe-NH2 (SEQ ID NO:5),
Tyr-D-Ala-Gly-Phe-Met-Pro-Gln-Arg-Phe-NH2 (SEQ ID NO:6),
Tyr-D-Ala-Gly-Phe-D-Met-Pro-Gln-Arg-Phe-NH2 (SEQ ID NO:7),
Tyr-D-Ala-Gly-Phe-D-Leu-Pro-Gln-Arg-Phe-NH2 (SEQ ID NO:8
Tyr-D-Ala-Gly-Phe-D-Ala-Pro-Gln-Arg-Phe-NH2 (SEQ ID NO:9
Tyr-D-Ala-Gly-NMe-Phe-Gly-Pro-Gln-Arg-Phe-NH2 (SEQ ID NO:10

11. A method for synthesizing the multi-target polypeptide of opioid and 
(a) resin pretreatment: a Rink-Amide-MBHA resin is stirred in dichloromethane, the resin is fully swelled, and the solvent is evaporated under reduced pressurefollowed by addition of DMF 
(b) removal of Fmoc group protection: in the swelled resin a mixed solution of hexahydropyridine, 1,8-diazabicycloundecyl-7-ene and DMF is added at a volume ratio of 1:1:98, stirred for 5 minutes, then evaporated, repeated  followed by addition of DMF  and indene detection in which Fmoc group protection is 
(c) condensation of amino acids: N-α-Fmoc protected amino acid Fmoc-AA-OH, N-hydroxybenzotriazole and O-benzotriazole-N,N,N',N'--tetramethylurea-hexafluorophosphate are completely dissolved in DMF in turn, and then diisopropylethylamine is added, mixed to obtain a mixed solution; then added into the resin in which the Fmoc group protection is in which the Fmoc protecting group is in which the Fmoc group protection is  to 1:5; the molar ratio of N-α-Fmoc protected amino acid Fmoc-AA-OH, N-hydroxybenzotriazole, O-benzotriazole-N,N,N',N'-tetramethylurea-hexafluorophosphate and diisopropylethylamine is 1:1:1:2;
(d) extension of the peptide chain: according to the structural design of the polypeptide, the N-α-Fmoc protected amino acid is selected from the C-terminus in turn, and the resin in which the Fmoc protecting group is 
(e) cleavage of the peptide chain from the resin: the peptide resin obtained in step (d) is washed alternately with DCM and MeOH, and the solvent is sufficiently evaporated, then a cleavage agent is added, and incubated for 2 to 3 hours at room temperature; filtered, and the filtrate is sufficiently evaporated under reduced pressure at a temperature not higher than 37 °C , and then precipitated with ethyl ether at not higher than -10 °C; the supernatant is aspirated, water is added to sufficiently dissolve the precipitate, the ethyl ether is removed from the aqueous phase, and the aqueous phase is freeze-dried to obtain a white crude peptide solid powder; the cleavage agent is a solution formed by mixing trifluoroacetic acid, triisopropylsilane and water at a volume ratio of 95:2.5:2.5; the cleavage agent is added in an amount of 18 ml of a cleavage agent per gram of the peptide resin; and


12. A method for treating pain comprising administering to a subject in need thereof a therapeutically effective amount of the multi-target polypeptide of opioid and neuropeptide FF receptors of claim 1.

Conclusion
The amendment is made to clarify the language of the claims. Claims 1, 11 and 12 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649